87 F.3d 400
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY LOCATED AT INCLINE VILLAGE, et al., Defendants,Brian J. Degen and Karyn Degen, Claimants-Appellants.
No. 93-16996.
United States Court of Appeals,Ninth Circuit.
July 1, 1996.

On Remand from the United States Supreme Court.
Before:  SNEED, NORRIS, and HALL, Circuit Judges.

ORDER

1
The opinion of this court, 47 F.3d 1511 (9th Cir. 1995), is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Degen v. United States, --- U.S. ----, 116 S.Ct. 1777, --- L.Ed.2d ---- (1996).